        Case 5:16-cv-06370-EJD Document 410 Filed 10/15/19 Page 1 of 2




 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC
 9

10
                              UNITED STATES DISTRICT COURT
11

12                          NORTHERN DISTRICT OF CALIFORNIA

13

14                                                  Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
15 Orion Telescopes & Binoculars ®, a California    PLAINTIFF OPTRONIC
   corporation,                                     TECHNOLOGIES, INC.’S
16                                                  ADMINISTRATIVE MOTION FOR
                 Plaintiff,                         LEAVE TO FILE PLAINTIFF’S
17                                                  CORRECTED PROFFER OF
          v.                                        EVIDENCE OF CONSPIRACY,
18                                                  IDENTIFICATION OF DOCUMENTS
   NINGBO SUNNY ELECTRONIC CO., LTD.,               FOR USE PURSUANT TO FED. R.
19 SUNNY OPTICS, INC., MEADE                        EVID. 801(d)(2)(E), AND REQUEST FOR
   INSTRUMENTS CORP., and DOES 1 - 25,              PREADMISSION UNDER SEAL
20                                                  PURSUANT TO LOCAL RULE 79-5(e)
                 Defendants.
21                                                  Compl. Filed:       Nov. 1, 2016
                                                    First Am. Compl.:   Nov. 3, 2017
22                                                  Trial Date:         Oct. 22, 2019

23

24

25

26
27

28

                                                              Case No.: 5:16-cv-06370-EJD-VKD
                ADMINISTRATIVE MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL
             Case 5:16-cv-06370-EJD Document 410 Filed 10/15/19 Page 2 of 2




 1             Plaintiff Optronic Technologies, Inc. (“Orion”) files this administrative motion pursuant to

 2 Local Rule 79-5(e) and the Protective Order in this action. (ECF No. 34.)

 3 I.          PRETRIAL MOTIONS ARE GOVERNED BY THE COMPELLING REASONS
               STANDARD
 4
               The sealing of documents filed in support of pretrial motions such as this motion are
 5
     governed by the compelling reasons standard set forth in Kamakana v. City & Cty. of Honolulu,
 6
     447 F.3d 1172, 1179 (9th Cir. 2006). See Apple Inc. v. Samsung Electronics Co., et al., 11-CV-
 7
     01846-LHK, at ECF No. 1256 2:25-27 (“The United States district court is a public institution, and
 8
     the workings of litigation must be open to public view. Pretrial submissions are a part of trial.”)
 9
     (Koh, J.) (quoting Oracle America v. Google, Inc., 10-CV-03561-WHA, at ECF No. 540 (Alsup,
10
     J.)).
11
     II.       THE DOCUMENT FILED HEREWITH DOES NOT WARRANT SEALING
12             UNDER THE COMPELLING REASON STANDARD

13             Orion is required to file this motion because Plaintiff Optronic Technologies, Inc.’s

14 Corrected Proffer of Evidence of Conspiracy describes, characterizes, or quotes documents ordered

15 sealed by the Court:
      Fisher Ex.                                      Bates No./Description
16        No.
     Fisher Ex. 1                                       Plaintiff Optronic
17                                                     Technologies, Inc.’s
                              Corrected Proffer of Evidence of Conspiracy Pursuant To Fed. R. Evid.
18                                                        801(D)(2)(E)

19             For the foregoing reasons, Orion respectfully files this motion. Orion files a proposed order

20 to aid the Court’s review concurrently herewith.

21

22 Dated: October 15, 2019                                  BRAUNHAGEY & BORDEN LLP

23
                                                            By:     /s/ J. Noah Hagey
24                                                                  J. Noah Hagey, Esq.

25                                                          Attorneys for Plaintiff OPTRONIC
                                                            TECHNOLOGIES, INC. d/b/a Orion
26                                                          Telescopes & Binoculars ®

27

28

                                                 1                Case No.: 5:16-cv-06370-EJD-VKD
                    ADMINISTRATIVE MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL
